DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sealing structure” and “a sealing apparatus is disposed at a connection between the support and each of the pump cover and the bearing housing” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 firstly includes “a sealing structure” and later discloses “a sealing apparatus”. It is unclear if this sealing structure includes the sealing apparatus or of it is separate from the sealing apparatus. For the purposes of examination, the phrase “sealing structure” will be broadly interpreted as any structure that performs sealing including the sealing apparatus. 
Claim 1 discloses the limitation: “a sealing apparatus is disposed at a connection between the support and each of the pump cover and the bearing housing.” It is unclear if a single sealing apparatus is somehow respectively disposed at the connection between the support and the pump cover and is also disposed at the connection between the support and the bearing housing OR if a first sealing apparatus is disposed between the support and the pump cover and a second sealing apparatus is disposed at the connection between the support and the bearing housing. Based on a review of 
Claims 2-5 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al. (herein Klein) (US 6,997,688).Regarding Claim 1:In Figures 1A-3, Klein discloses a magnetic pump (10) with a sealing structure (seals 37, 114, 69), wherein the magnetic pump (10) comprises a bearing housing (bearing frame 51 housing bearings 58, see Figure 1B), a pump cover (bottom portion of housing 12 forming cavity 14, henceforth referred to as 12), an external magnet (40), an internal magnet (38), and an isolation sleeve (48), the bearing housing (51) is connected to the external magnet (40) by using a drive shaft (25, see Figures 1A-1B), the external magnet (40) is disposed outside the isolation sleeve (see Figure 1A), the isolation sleeve (48) is sleeved outside the internal magnet (as seen in Figure 1A), an end, distal from the external magnet, of the internal magnet is connected to a pump shaft (as seen Regarding Claim 5:In Figures 1A-3, Klein discloses a magnetic pump (10), wherein the sealing apparatus is a sealing gasket or a sealing ring (64 disclosed as a elastomeric seal which is a common type of sealing ring or a gasket, see column  5, lines 31-33; 114 is an elastomer seal, see column 8, lines 29-31).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (herein Klein) (US 6,997,688) in view of Albers et al. (herein Albers) (US 4,434,987).Regarding Claims 2-3:In Figures 1A-3, Klein discloses a magnetic pump (10), wherein a sealing apparatus . 
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 4 discloses substantial structural features of the magnetic sealing apparatus that is not anticipated or rendered obvious by any of the prior art references cited above or in the appended PTO-892 form. Modification to add all the claimed structure in claim 4 would require substantial hindsight reconstruction and would be considered unnecessary. The applicant is advised that claim 4 in its entirety is considered allowable and omission of any of the limitations in claim 4 could potentially change the scope of the claims and would most likely require further search and/or consideration.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for relevant magnetically coupled pumps and magnetic sealing devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746